Citation Nr: 0839833	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The veteran provided testimony during a 
hearing at the RO in January 2006.  The Board remanded the 
case to the RO in August 2007.  


FINDING OF FACT

Multiple sclerosis was manifest in service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

On service discharge examination in December 1964, the 
veteran reported a history of having leg cramps.  The 
examiner indicated that they would occur after a long hour of 
standing and that there was no organic pattern.  

MS has been diagnosed post-service.  The earliest diagnosis 
of record for it is dated in 1992.  There are mentions, 
however, in both medical records and lay statements, of 
earlier symptoms, diagnoses and treatment.  

In July 2005, the veteran's mother stated that the veteran 
was diagnosed with peripheral neuropathy in 1965 and that the 
doctor felt that he could have multiple sclerosis.  The 
veteran's brother attested that the veteran had cramps in his 
legs in late 1965 and indicated that the veteran was 
diagnosed with MS in 1967 and that the doctor at the time 
indicated that his spasticity, cramps, and numbness in his 
feet and legs were all caused by the MS.  

R.G. indicated in September 2007 that when the veteran came 
home on leave from service in June 1963, he asked the veteran 
to bowl with them, because they needed a substitute, and the 
veteran tried to bowl but could not complete all the games.  
When R.G. asked him what was wrong, the veteran indicated 
that he had cramps in his legs and numbness in his feet and 
lower extremities.  The veteran stated that he had been told 
by the dispensary that his problem was that he was not used 
to the physical exercise he was doing, but R.G. stated that 
before service, he and the veteran had played semipro 
baseball two times a week, and had bowled in a league 
together.  

S.S. indicated in September 2007 that she had known the 
veteran since before service, and that he was in good health 
before service.  When he came home from Fort Ord in June 
1963, however, he seemed very tired and weak, and after his 
discharge from service, he was not as active in sports as he 
had been before entering service.  When they talked about his 
problems, the veteran indicated that standing for long 
periods of time gave him cramps in his legs and numbness in 
his feet and lower extremities.  She stated that he was 
diagnosed with MS in 1967.  

In November 2005, J. C. LaMancusa, M.D. indicated that he had 
treated the veteran for MS from January 1996 to January 2002, 
and that he had been officially diagnosed with MS in 1967.  
He had reviewed some of the records from the neurologist who 
was treating the veteran in 1969, and from the veteran's 
family physician from 1965 through 1968.  Beginning around 
1965, the veteran was having severe leg cramps, and was 
having numbness and paresthesias in his lower extremities.  
Initially, he was given a diagnosis of peripheral neuropathy.  
However, in 1967, he was diagnosed with MS and his diagnosis 
was confirmed by lumbar puncture.  In 1969, he had another 
exacerbation and was diagnosed with MS.  His peripheral 
neuropathy symptoms were felt to be secondary to his MS, and 
he had significant spasticity, cramps, and numbness in his 
lower extremities which was also attributed to his MS.  Dr. 
LaMancusa stated that from a neurologic perspective, it was 
quite clear that the veteran was having some symptoms of MS 
even before 1965, and that his disability had increased from 
5% in 1965 to about 20-25% by 1969.  

A VA examination was conducted in February 2008.  At that 
time, the veteran reported symptoms while in the military 
from 1963 to 1964, and the examiner reviewed Dr. LaMancusa's 
report that it was quite clear that the veteran was having 
symptoms of MS before 1965.  The examiner agreed with the 
summary of Dr. LaMancusa.  The examiner stated that if the 
veteran suffered from leg cramps while in service, it was as 
likely as not that the symptoms of MS began while the veteran 
was in the service.  He felt that the veteran's symptoms of 
MS began around 1963 to 1965, and that the leg cramps were 
the first manifestation of his MS.  

Based on the evidence, service connection is warranted for 
MS.  The veteran reported that he had had leg cramps on 
service discharge examination in December 1964 and the 
examiner indicated that there was no organic pattern.  S.S. 
reported that the veteran seemed very tired and weak in June 
1963, and R.G. stated that in June 1963, the veteran could 
not bowl and stated that leg cramps and numbness in his feet 
and lower extremities were the reason.  Dr. LaMancusa related 
the veteran's leg cramps to MS, and so did the VA examiner in 
February 2008.  It appears that while MS was not diagnosed in 
service, it was present in service.  In light of the above, 
service connection is granted for MS.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the veteran.


ORDER

Service connection for multiple sclerosis is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


